               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                          AIKEN DIVISION

 Richard Ridley,                       )      C/A No.: 1:18-2716-MBS-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )         ORDER OF REMAND
 Timothy Budz, Dr. Christopher         )
 Kunkle, Mark Davis, Chandra           )
 Goodwin, and Captain Arnold,          )
                                       )
                   Defendants.         )
                                       )

      This matter comes before the court on the motion filed by Plaintiff

Richard Riley, with the consent of Defendants Timothy Budz, Dr.

Christopher Kunkle, Mark Davis, Chandra Goodwin, and Captain Arnold, to

remand this case to the Court of Common Pleas for Richland County. [ECF

Nos. 10, 13]. For the reasons that follow, the court grants the motion.

      Plaintiff originally filed this action in the Court of Common Pleas for

Richland County on June 21, 2018 (2018-CP-40-3256), asserting causes of

action for: (1) breach of confidentiality; (2) violations of HIPAA; (3) violation

of protected health information; (4) violation of Plaintiff’s First Amendment

Rights; (5) slander/defamation of character; (6) harassment; and (7) sexual

harassment. [ECF No. 1-1]. On October 5, 2018, Defendants removed the

case and filed an answer. [ECF Nos. 1, 4].
      Since removal, Plaintiff has filed a motion to amend his complaint that

eliminates his federal claims. [ECF No. 11]. The court grants Plaintiff’s

motion to amend the complaint. Although the court retains supplemental

jurisdiction of state law claims that form part of the same case or controversy

as the federal claims, “[a]s a practical matter . . . many district judges will

exercise their discretion under the supplemental jurisdiction statute and

dismiss the remaining claims.” 16 Moore’s Federal Practice § 107.14(3)(b)(ii)

(3rd ed. 2013); see also 28 U.S.C. § 1367(c). Because no federal claims remain,

the court grants Plaintiff’s motion to remand. [ECF No. 10]. The Clerk is

directed to remand the case to the Court of Common Pleas for Richland

County, South Carolina.

      IT IS SO ORDERED.



                                    /s/ Margaret B. Seymour
                                    Senior United States District Judge

Columbia, South Carolina

November 7, 2018




                                       2
